 

Exhibit 10.1

[gcay3fxwjddt000001.jpg]

 

May 7, 2020

Thane Wettig

[PRIVATE ADDRESS]

Dear Thane,

FibroGen, Inc. is pleased to offer you the position of Chief Commercial Officer
reporting to Enrique Conterno, Chief Executive Officer. The effective date
("Effective Date") of your employment will be set, as mutually agreed upon in
advance with FibroGen, Inc. (“FibroGen”) and confirmed with Human Resources.

This offer of employment is made contingent upon successful completion of
FibroGen’s background check or upon completion of all required documentation
that will be made available to you on the Effective Date or by your intended
start date. This includes verification of the information provided online and
your employment application. If necessary, you will be contacted to resolve any
discrepancies in the verification of information. Your employment hire date will
be determined after the completion of the background check process and your
signed acceptance of this offer.

The terms of this offer of employment are as follows:

1.

Compensation. FibroGen will pay you a starting annual salary of $500,000,
payable in semi-monthly installments on our regular paydays in accordance with
FibroGen's standard payroll policies. Your salary will begin as of the Effective
Date. The position is classified as exempt and therefore not eligible for
overtime pay. The first and last payment by FibroGen to you will be adjusted, if
necessary, to reflect a commencement or termination date other than the first or
last working day of a pay period.

2.

Signing Bonus. FibroGen will pay you a sign-on bonus in the amount of $150,000
(subject to applicable payroll taxes and withholdings) paid out after you have
completed 60 days of employment.

3.

Stock Options and Restricted Stock Units. Pending approval by the FibroGen
Compensation Committee, you will be granted the following equity incentive
grant(s) pursuant to the terms and conditions of the Equity Plan effective on
the date of acceptance of this letter (the “Equity Plan”), as may be amended or
modified from time to time:

 

•

a stock option to purchase 90,000 shares of FibroGen's Common Stock with an
exercise price set at the fair market value on the date of grant (“Stock
Options”); and

 

•

a grant of 30,000 restricted stock units relating to shares of FibroGen’s Common
Stock (“RSUs”).

The actual number of shares subject to the grant hereunder may be adjusted, if
required, for events such as stock splits, stock dividends, etc. pursuant to the
Equity Plan. The Stock Options and RSUs will vest according to the schedule set
forth in the Equity Plan.

4.

Bonus Plan. You will be eligible to participate in FibroGen’s Incentive
Compensation Plan (the “Bonus Plan”) adopted by FibroGen for its employees on
such terms as FibroGen's Board of Directors (the "Board") may determine in its
discretion.

The target bonus for your level is 50%. Under the terms of the Plan, both
corporate and individual performance is assessed annually and subject to final
approval by the Company’s Board of Directors. Employees hired during the course
of a year will have a pro-rated bonus provided they commence their employment on
or before September 30th of a calendar year. To remain eligible, employees must
maintain satisfactory performance and be in an active status on the day of
payment. Payments are expected to occur no later than the 15th of March in the
year following the performance cycle.

5.

Relocation. FibroGen will offer you Relocation assistance in the amount of
$75,000 (subject to applicable payroll taxes and withholdings) once you
acknowledge the services being provided to you via our third-party vendor
NuCompass.

6.

Benefits. During the term of your employment, you will be eligible to
participate in FibroGen’s benefits program, which may include FibroGen's
standard vacation benefits and other employee benefits such as medical, vision
and dental health insurance, covering employees and officers. These benefits may
be modified or subject to change from time to time. A copy of FibroGen's current
benefits summary has been provided to you.

 

 

 

[gcay3fxwjddt000002.jpg]

 

--------------------------------------------------------------------------------

 

7.

Employment Eligibility. You will also be required to sign the Employment
Eligibility Verification (Form I- 9). (You will need to complete and return
Section One of Form I-9 along with your signed offer letter). On your first day
of employment, please bring the necessary original documents that establish your
identity and employment eligibility to work in the United States. Acceptable
documents are listed on the reverse side of Form I-9. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

8.

Proprietary Information. You will abide by FibroGen’s strict company policy that
prohibits any new employee from using or bringing with them from any prior
employer any proprietary information, trade secrets, proprietary materials or
processes of such former employers. Moreover, because FibroGen’s proprietary
information is extremely important, this offer of employment is expressly
subject to your execution of the enclosed Confidential Information, Secrecy and
Invention Agreement for Employees.

9.

At Will Employment. You should be aware that your employment with FibroGen is
for no specified period and constitutes "at-will" employment. As a result, both
FibroGen and you are free to terminate the employment relationship at any time,
for any reason or for no reason, and with or without advance notice. The
changing needs of FibroGen could also result in changes to certain aspects of
your employment, such as compensation, responsibilities, location, etc. These
provisions expressly supersede any previous representations, oral or written.
Your at-will employment cannot be modified or amended except by written
agreement signed by both you and the Chief Executive Officer of FibroGen.

10.

Arbitration. Any dispute or claim, including all contract, tort, discrimination,
and statutory claims, arising under or relating to your employment or
termination of your employment with FibroGen (“Arbitrable Claim(s)”) shall be
resolved by arbitration. “Arbitrable Claims” shall not include: (1) claims under
applicable workers’ compensation law, (2) unemployment insurance claims, and (3)
any disputes or claims relating to or arising out of the misuse or
misappropriation of trade secrets. You and FibroGen hereby waive any rights each
may have to a jury trial in regard to Arbitrable Claims. Arbitration for
Arbitrable Claims will be conducted by the American Arbitration Association
(“AAA”) in San Francisco (or other mutually agreed upon city) under the
Employment Arbitration Rules and Mediation Procedures
(“AAARules”).TheAAARulesareavailableat
https://www.adr.org/sites/default/files/EmploymentRules_Web_0.pdf, or can be
obtained by contacting the FibroGen Human Resources department or by calling AAA
at 800-778-7879. FibroGen will pay the fees and costs of the arbitrator. The
arbitrator shall have the same authority as a court to award equitable relief,
damages, costs, and fees (excluding the costs and fees for the arbitrator) as
provided by law for the particular claims asserted. The arbitrator shall also
have exclusive authority to rule on his or her own jurisdiction, including any
objections with respect to the existence, scope, enforceability or validity of
the arbitration agreement. Such arbitration shall be final and binding on the
parties and shall be the exclusive remedy for Arbitrable Claims.

Unless otherwise notified by FibroGen, this offer of employment is effective for
five business days from the date of this letter. However, if you have any
questions regarding the above provisions including the arbitration provision,
please do not hesitate to contact us.

In the event of conflict between the terms contained in this offer letter and
any other document, the terms of this offer letter (including any amendment to
this letter) shall control. FibroGen reserves the right to amend the terms
contained in this offer letter from time to time.

We look forward to your joining our team at FibroGen. Sincerely,

 

/s/ Richard Farley

Richard Farley

Vice President, Human Resources

 

 

/s/ Thane Wettig

Thane Wettig

 

June 22, 2020

Intended Start Date

 

Enclosures:

Benefits Overview

 